DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3, 5-28 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a sports field comprising the method for forming a sports filed as required by independent claims 1, 12-13 and 17.  Specifically, independent claims are directed to a method of operating a sports field with a series of modules placed on a substructure.  The modules comprise a deck and columns opening therein, and a cover on top of the modules. A series of the columns are filled at least partly with a wick medium (with respect to 17 the wick medium is partly filled within at least one column).  Water is provided or retained within the module for wetting at least part of the cover through the wick medium (with respect to 17 the water is provided or retained in an internal volume and the water is made to evaporate from the cover through the wick medium). With respect to 1, 13 and 17, water is fed from inside the modules into the (at least one) column partly filled with wick medium through at least one wall opening provided between a top and lower end of the column. Independent claim 12 requires air circulated through the modules such that air enters into the cover from the modules through openings in the deck, and the air aerates or cools or heats the cover. These claimed arrangements ensure safe surface temperatures of the sports field while also adding durability.  One having ordinary skill in the art would not have found it obvious to modify a traditional sports field forming method in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Matthias (US Pat. No. 6,495,236). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711